COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ERIC FLORES,                                  §               No. 08-16-00025-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                120th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20110D01621)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until October 13, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jamie E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 13, 2016.

       IT IS SO ORDERED this 6th day of September, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.